Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                         Main Document    Page 1 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                         Main Document    Page 2 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                         Main Document    Page 3 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                         Main Document    Page 4 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                         Main Document    Page 5 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                         Main Document    Page 6 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                         Main Document    Page 7 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                         Main Document    Page 8 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                         Main Document    Page 9 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                        Main Document    Page 10 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                        Main Document    Page 11 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                        Main Document    Page 12 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                        Main Document    Page 13 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                        Main Document    Page 14 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                        Main Document    Page 15 of 16
Case 2:18-bk-20381-WB   Doc 17 Filed 10/18/18 Entered 10/18/18 14:20:24   Desc
                        Main Document    Page 16 of 16
